Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 09/27/21 has been received and entered. Application No. 15/964,545 of which claim 7 has previously been canceled.  Claims 1-6 and 8-19 are pending in the application, all of which are ready for examination by the examiner.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered. 

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-6 and 8-19 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. (U.S. PGPub 2010/0070725; hereinafter “Prahlad”) and in view of Dobrean et al. (U.S. Patent 9,659,021; hereinafter “Dobrean”) and further in view of Agarwal et al. (U.S. PGPub 2015/0281048; hereinafter “Agarwal”).

As per claims 1 and 11, Prahlad discloses in a computing cluster that is backed up at a cluster level, a method for performing a data protection operation for virtual machines in the cluster, the method comprising:
for each virtual machine: creating a map of a virtual machine by a backup server; (See Figs. 5A-5B, paras. 70-73, wherein backup set property of virtual machine configuration setup interface for virtual machines is disclosed, also See Fig. 1-2, paras. 41-42, wherein Raw Device Mapping (RDM) on various storage devices (i.e. local, network-attached device (NAS), etc.) is disclosed, also See paras. 85-86, 88-89, wherein mapping of blocks and files/directories are disclosed; as taught by Prahlad.)
wherein the map associates a name and a unique identifier of the virtual machine with attributes of the virtual machine; (See paras.  50, 97-99, wherein unique identification of virtual disk is disclosed, also See Fig. 17, paras. 107 and 191 and table below, 162, wherein generating unique identifier for virtual data object is disclosed, also See paras. 85-86, 88-89, wherein mapping of blocks and files/directories are disclosed; as taught by Prahlad.)
storing a copy of the virtual machine in a storage, by the backup server; (See para. 24, wherein performing a copy of a virtual machine in which “Performing a file-level copy involves determining volumes of the virtual machine, mounting the volumes on a proxy server, and copying files from the volumes mounted on the proxy server to a secondary storage data store…” is disclosed, also See para. 45, wherein method of transferring copy data from the virtual machine storage manager to the secondary storage data store is disclosed; as taught by Prahlad.)
 backing up the attributes of the virtual machine, by the backup server; (See Fig. 5, paras. 70 and 125, wherein backup operations are disclosed; as taught by Prahlad.) 
and creating backup indexes by the backup server. (See paras. 156-157, wherein indexing virtual machine data is disclosed; as taught by Prahlad.)

On the other hand, Dobrean teaches a save set; (See Fig. 3, col. 5, ll 1-20, wherein a save set is disclosed; as taught by Dobrean.)
naming the save set such that the unique identifier is included in the name of the save set; (See col. 2, ll 41-54, wherein indexing information in which “the backup can include an indexing information file and a data file such as a save set file. As previously stated, a save set may also refer to both the data file and the indexing information file… methods to ensure that the backups are unique, ensure that the backups are valid, and enable the backups or index files to be searched or located more efficiently during a lookup operation or during a restore operation or for other operations” is disclosed, also See col. 6, ll 12-26, 43-59 and col. 9, ll 1-6, wherein a save set name is disclosed, also See col. 7, ll 52-65, wherein identifying backups uniquely is disclosed; as taught by Dobrean.)
wherein the backup indexes, when displayed, shows the save set names that include the unique identifier. (See col. 2, ll 41-54 and col. 3, ll 46-50, wherein save sets (i.e. backups) being unique are disclosed, See Fig. 5, col. 8, ll 42-66, wherein performing a backup operation is disclosed, also See col. 4, ll 25-38, wherein a display device in which “a user interface that may be presented to a user on a display device associated with the client 202. For example, the destination device may be passed in such that the agent 204 knows where the backup is to be stored…” is disclosed, also See Fig. 6, col. 9, ll 20-53, wherein performing a lookup operation in which “…lookup request can be used to identify a particular backup that may be imported to backups maintained by a backup server” is disclosed; as taught by Dobrean.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Dobrean teachings in the Prahlad system. Skilled artisan would have been motivated to incorporate method of client based backups and backup indexing taught by Dobrean in the Prahlad system for management of virtualization data.  In addition, both of the references (Prahlad and Dobrean) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data backup process.  This close relation between both of the references highly suggests an expectation of success.
However, the combination of Prahlad and Dobrean fails to disclose a multi-tenant computing cluster for virtual machines in different tenants having a same name, for each virtual machine, including at least one virtual machine for a first tenant in the computing cluster having the same name as a virtual machine for a different second tenant in the computing cluster; the set of the virtual machines can be distinguished from other virtual machines in other tenants that have the same virtual machine name.
On the other hand, Agarwal teaches a multi-tenant computing cluster for virtual machines in different tenants having a same name, for each virtual machine, including at least one virtual machine for a first tenant in the computing cluster having the same name as a virtual machine for a different second tenant in the computing cluster; (See para. 42, wherein multi-tenancy network environment is disclosed, also See paras. 62 and 74, wherein same virtual MAC addresses while each MPRE is addressable from network nodes in which “…a PMAC in some embodiments distinguishes a MPRE operating in one host machine from another MPRE operating in another host machine, even when those MPREs are instances of a same LRE …though MPREs of different tenants on a same host machine are addressable by a same MAC (either VMAC or PMAC) at the MPSE of the host machine, the MPREs are able to keeps packets of different logical networks (and of different clients) separate by using network segment identifiers ( e.g., VNI, VXLAN ID or VLAN tag or ID)…”[0062] and “though the different MPREs belong to different tenants, they all share a same vPort on the MPSE 520, and hence a same L2 MAC address (VMAC or PMAC)…”[0074] are disclosed, also See para. 64, wherein LRE is disclosed; as taught by Agarwal.)
the set of the virtual machines can be distinguished from other virtual machines in other tenants that have the same virtual machine name. (See para. 42, wherein multi-tenancy network environment is disclosed, also See paras. 62 and 74, wherein same virtual MAC addresses while each MPRE is addressable from network nodes in which “…a PMAC in some embodiments distinguishes a MPRE operating in one host machine from another MPRE operating in another host machine, even when those MPREs are instances of a same LRE. In some embodiments, though MPREs of different tenants on a same host machine are addressable by a same MAC (either VMAC or PMAC) at the MPSE of the host machine, the MPREs are able to keeps packets of different logical networks (and of different clients) separate by using network segment identifiers ( e.g., VNI, VXLAN ID or VLAN tag or ID)…”[0062] and “though the different MPREs belong to different tenants, they all share a same vPort on the MPSE 520, and hence a same L2 MAC address (VMAC or PMAC)…”[0074] are disclosed, also See para. 64, wherein LRE is disclosed; as taught by Agarwal.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Agarwal teachings in the combination of Prahlad and Dobrean system. Skilled artisan would have been motivated to incorporate method of virtual distributed routing environment of a logical routing element having multiple designated instances for routing packets from physical hosts to a logical network taught by Agarwal in the combination of Prahlad and Dobrean system for management of virtualization data.  In addition, both of the references (Prahlad, Dobrean, and Agarwal) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data backup process.  This close relation between both of the references highly suggests an expectation of success.

As per claims 2 and 12, the combination of Prahlad, Dobrean, and Agarwal further discloses exporting the virtual machine using the unique identifier. (See paras.  50, 97-99, wherein unique identification of virtual disk is disclosed, also See Fig. 17, paras. 107 and 191 and table below, 162, wherein generating unique identifier for virtual data object is disclosed, also See paras. 82-84, 92 and 163, wherein sending virtual disk and configuration files are disclosed; as taught by Prahlad.)

claims 3 and 13, the combination of Prahlad, Dobrean, and Agarwal further discloses querying the virtual machine to determine the unique identifier. (See Fig. 3, para. 63, wherein querying virtual machine host to determine virtual machines is disclosed; as taught by Prahlad.)

As per claims 4 and 14, the combination of Prahlad, Dobrean, and Agarwal further discloses wherein the copy of the virtual machine includes a virtual hard disk and configuration files. (See Fig. 8, paras. 3 and 96, wherein virtual hard disk files and configuration files are disclosed; as taught by Prahlad.)

As per claims 5 and 15, the combination of Prahlad and Agarwal further discloses wherein the backup indexes include save set names that incorporate the unique identifier. (See paras. 97-99, wherein unique identification of virtual disk is disclosed, also See paras. 107 and table below, 162, wherein generating unique identifier for virtual data object is disclosed, also See paras. 156-157, wherein indexing virtual machine data is disclosed; as taught by Prahlad.)
However, the combination of Prahlad and Agarwal fails to disclose the save sets.
On the other hand, Dobrean teaches the save sets. (See Fig. 3, col. 5, ll 1-20, wherein a save set is disclosed; as taught by Dobrean.)
See claims 1 and 11 for motivation above.

As per claims 6 and 16, the combination of Prahlad and Agarwal fails to disclose displaying save sets available for a restore operation in a user interface.
 displaying save sets available for a restore operation in a user interface. (See Fig. 3, col. 5, ll 1-20 and col. 6, ll 27-42, wherein a save set  and restore operation are disclosed, also See Fig. 6, col. 4, ll 25-49 and col. 9, ll 20-33, wherein a backup operation to the agent available via a user interface and restore operation are disclosed; as taught by Dobrean.)
See claims 1 and 11 for motivation above.

As per claims 8 and 17, the combination of Prahlad and Agarwal fails to disclose displaying the attributes of each displayed save set.
On the other hand, Dobrean teaches displaying the attributes of each displayed save set. (See Fig. 6, col. 4, ll 25-49 and col. 9, ll 2-33, wherein a backup operation and restore operation with indexing information of save set names, and other attributes being provided to user via a user interface are disclosed; as taught by Dobrean.)
See claims 1 and 11 for motivation above.

As per claims 9 and 18, the combination of Prahlad and Agarwal fails to disclose displaying the attributes of a particular save set when a selection mechanism hovers over the name of the particular save set. 
On the other hand, Dobrean teaches t displaying the attributes of a particular save set when a selection mechanism hovers over the name of the particular save set. (See Fig. 6, col. 4, ll 25-49 and col. 9, ll 2-33, wherein a backup operation and restore operation with indexing information of save set names, and other attributes being provided to user via a user interface are disclosed, also Fig. 5, See col. 7, ll 52-65 and col. 8, ll 43-57, wherein identifying backups uniquely and automatically determining parameters of the backup operation are disclosed; as taught by Dobrean.)
See claims 1 and 11 for motivation above.

As per claims 10 and 19, the combination of Prahlad, Dobrean, and Agarwal further discloses performing a snapshot of the virtual machine. (See Fig. 7, paras. 78-79, wherein creating snapshot of virtual machine is disclosed; as taught by Prahlad.)













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Astete et al. (U.S. PGPub 2009/0288084) discloses multitenant hosted virtual machine infrastructure.
2) Pourzandi et al. (U.S. PGPub 2015/0139238) discloses multi-tenant isolation in a cloud environment using software defined networking.


1.	The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and 
2.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

POINT OF CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153